DETAILED ACTION
This action is response to application number 16/469,141, amendment and remarks, dated on 11/03/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 pending.
Claims 1, 4, 5, 11, 14, 15, 16, 17 and 20 objection withdrawn by applicant amendment. 
Claims 1-10, rejection under 35 U.S.C. 112(b), withdrawn by applicant amendment. 
Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. 
Applicant in page 4 of remarks argues that “This feature facilitates automation of the present testing methodologies by replacing the need to have a technician make multiple E911 phone calls from the physical coverage area for the cell site sector. Thus, an objective problem that a skilled person faces when starting from Marko is how to facilitate the automation of the present testing methodologies by replacing the need to have a technician make multiple E911 phone calls from the physical coverage area for the cell site sector by comparing a new configuration for routing an E911 communication via a new primary communication path to a deployed configuration for outing the E911 communication via a deployed primary communication path”.
automation testing methodologies of E911 routing, and replacing technician multiple E911 calls from physical coverage area of a (new) cell site sector or a new cell site with an apparatus operable with the communication system to simulate and/or to perform automation testing of E911 routing and to demonstrate and to verify the routing E911 from a new sectors and cells to the nearest PSAPs without technician involvement in initiation of the multiple E911 calls to the PSAPs from the new (sector/cell) sites) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant in page 4 of remarks argues that “Applicant respectfully submits that the devices MPC, MSC, selective router and ALI are deployed with certain configuration just to support routing of the E911 communication from a mobile phone located in a cell site sector to the nearest PSAP. This is in contrast to the above highlighted recitation of Claim 1, where the apparatus compares a new configuration for routing E911 communication via a new primary communication path to a deployed configuration for routing E911 communication via an already deployed primary communication path, as disclosed in Claim 1”.
The Patent and Trademark Office (“PTO”) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specifica-tion as it would In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827] (Fed. Cir. 2004). 
The claim limitation “a new cell site sector” constructed during examination as a cell site sector that a mobile phone/TCU (Fig. 1, el. 100) is moved into its coverage area and the cell site sector may have a “new configuration”, a different set of capabilities and configurations, such as the phase II capabilities, configurations and solutions, and/or with added Networked based or handset-based positioning determining entity (PDE) as shown in Fig. 1A, el. 130 and described in ¶ 21, and/or with the Non-Call-path Associated Signaling (NCAS) solution that routes two separate paths to the PSAP, a voice path and a data path describe in ¶19, among other configurations and solutions for the network devices provided by Marko to provide “a new primary communication path” for an E911 communication from a new cell site (sector) to a Public safety answering point (PSAP) as shown in Fig. 1A.
The claim limitation “a deployed cell site sector” constructed during examination as a cell site sector with “deployed configuration”, a cell site sector without capabilities, configurations and solutions that described above in regard to new configuration of new cell site (sector) such as phase II, PDE, NCAS, among other solutions and enhancement configurations described by Marko and such a cell site (sector) provides “a deployed primary communication path” for an E911 communication from a deployed cell site (sector) to a Public safety answering point (PSAP).

 Marko in ¶22 discloses “Phase II solutions provide two alternative methods for determining the PSAP 170 to which a wireless 9-1-1 call will be routed. If coordinates (e.g., X,Y) of the wireless device placing the emergency call are available from the PDE within the requisite routing interval (e.g., 9-1-1 calls are generally routed to a PSAP in 5 seconds or less), those coordinates can be used to determine the appropriate routing of the call. If the coordinates are not available in time to route the call, then routing based on cell site/sector location information as established for Phase I will be used”.
Marko in ¶19 discloses ”With continued reference to FIG. 1A, wireless network operators can use different wireless E911 solutions to provide voice (e.g., the caller's voice input) and data (e.g., the phone number of a 911 wireless call originator and cell site location information) to a PSAP 160 from their wireless network. One solution (i.e., a Non-Call-path Associated Signaling ”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Marko et al. (US. 2014/0295885 A1).
Claims 1, 11, Marko discloses an apparatus (MPC, Fig. 1A, 140; MSC, Fig. 1A, el. 120) operable with a communication system including a public safety answering point (PSAP) (Figs. 1-5), comprising:
processing circuitry (PR) (processor of any of devices; MPC, Fig. 1A, 140; MSC, Fig. 1A, el. 120); and
a memory operatively coupled to the communication system (memory coupled to the processor of devices; MPC, Fig. 1A, 140; MSC, Fig. 1A, el. 120), wherein the PR is configured to:
compare a new configuration for routing an E911 communication to said PSAP (a new configuration of path of the devices (MPC (Fig. 1, el. 140), MSC (Fig. 1, el. 120), selective router (Fig. 1, el. 160), ALI (Fig. 1, el. 150)) to rout an E911 communication from mobile phone (Fig. 1A, el. 100) to the PSAP (Fig. 1, el. 170)) employing a new primary communication path from a new cell site sector (employing a new primary communication path (voice or data) from a new cell site sector (For wireless 9-1-1 calls, however, a pseudo-ANI or p-ANI is assigned to each sector of a cell site 110, and the p-ANIs are associated with a particular PSAP ESN in the database for routing according to E911 Phase I described below. That is, a wireless 9-1-1 call is initially received at a cell site 110 which is a radio transceiver base station that acts as a point of entry for calls from wireless devices into a wireless carrier's ) to a deployed configuration for routing an E911 communication to said PSAP employing a deployed primary communication path from a deployed cell site sector (comparing the possible configuration of devices, the conventional and the improved configuration of devices, MPC (Fig. 1, el. 140), MSC (Fig. 1, el. 120), selective router (Fig. 1, el. 160), ALI (Fig. 1, el. 150) to establish voice and data path according to the E911 phase I and the E911 phase II capabilities of the network devices to select the routing of an E911 communication from mobile phone (TCU; abstract; Fig. 1A, el. 100) to the PSAP (Fig. 1, el. 170); At the time of required E911 Phase I compliance, the location of the originating cell site and sector was deemed to provide a sufficient level of location information to allow delivery of the 9-1-1 call to the appropriate PSAP and, through that PSAP, the delivery of emergency services to the caller. E911 Phase II, however, requires that the mobile telephone number and location of the caller be within a specified accuracy margin and delivered to the call taker (e.g., PSAP) in the form of earth coordinates (e.g., latitude and longitude). As will be explained in connection with FIG. 1A, Phase II compliance requires the incorporation of new components and/or operations 1-110n and GPS information sources, performs calculations (e.g., using one or more position determining technologies or algorithms), and reports a position point or location (e.g., X,Y) back to the network (e.g., MPC and MSC) for use in the data path described above (e.g., to obtain ESRK from MPC and provide ESRK, callback number and location to the ALI database of the PSAP 150); ¶21; ¶22; In accordance with aspects of illustrative embodiments of the present invention shown in FIGS. 2, 3A and 3B, either the TCU or the MSC (i.e., on behalf of a TCU) can generate automated messages (e.g., ACNs) that are provided directly to a PSAP via a voice path and that may comprise the more accurate location information (e.g., ), and
demonstrate that a communication from a handset (mobile phone ,TCU; abstract; Fig. 1A) in said new cell site sector can connect to another handset (demonstrate establishing a voice and data communication from a mobile phone in a cell site sector to call taker at PSAP; Figs. 1B, 2-5; The 911 selective router, in turn, routes the voice associated with the call, as well as data comprising the caller's telephone number or ANI to ).
Marko does not explicitly discloses a new configuration and a deployed configuration. However Marko discloses a network supporting E911 including devices such as MPC (Fig. 1, el. 140), MSC (Fig. 1, el. 120), selective router (Fig. 1, el. 160) and ALI (Fig. 1, el. 150) deployed with configuration to rout an E911 communication from a mobile phone (Fig. 1A, el. 100) located in a cell site sector to the nearest of the PSAP (Fig. 1, el. 170) via a network. The cell sites, MPCs, MSCs, selective routers, ALIs and PSAP have different configurations and capabilities according to the localities. 
Markos method demonstrate how to establish a E911 communication including voice and/or data path from a mobile phone in a new cell site sector to a call taker at the nearest location PSAP via the local network by comparing the configurations and capabilities of the deployed MPC (Fig. 1, el. 140), MSC (Fig. 1, el. 120), selective router (Fig. 1, el. 160) and ALI (Fig. 1, el. 150) with the E911 phase I and/or E911 phase II, and PDE compliance, configuration and capability requirements in order to demonstrate how to establish a E911 communication to PSAP (see exemplary configuration; With continued reference to FIG. 1A, wireless network operators can use different wireless E911 solutions to provide voice (e.g., the caller's voice input) and data (e.g., the phone number of a 911 wireless call originator and cell site location information) to a PSAP 160 from their wireless network. One solution (i.e., a Non-Call-path Associated Signaling (NCAS)) uses a mobile positioning center (MPC) 140 to ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to provide a new configuration and a deployed configuration and compare them as taught by Marko in order to improve reliability of E911 calls (title; ¶90; ¶94). 

Claims 2, 12, Marko discloses wherein said new cell site sector and said deployed cell site sector are part of a deployed cell site (mobile phone moving among sectors of a cell site and comparing E911 configuration capabilities of involved network device to route the E911 to PSAP according to the capabilities of each cell site sector; For wireless 9-1-1 calls, however, a pseudo-ANI or p-ANI is assigned to each sector of a cell site 110, and the p-ANIs are associated with a particular PSAP ESN in the database for routing according to E911 Phase I described below. That is, a wireless 9-1-1 call is initially received at a cell site 110 which is a radio transceiver base station that acts as a point of entry for calls from wireless devices into a wireless carrier's telecommunications network. The geographical area served by a cell site is divided into coverage areas of one or more sectors (e.g., receiving antennas on the base station or tower). For example, cell site with 1 sector (Omni) is common in rural areas where maximum coverage is most desired; whereas a cell site with three or more sectors is common in urban areas where call volume is more of an issue; ¶5; ¶17).

Claims 3, 13, Marko discloses wherein said new cell site sector is part of a new cell cite and said deployed cell site sector is part of a deployed cell site (the mobile phone (Fig. 1, el. 100) moving from a sector of a cell site to a sector of another cell site and comparing E911 configuration capabilities of involved network device to route the E911 to PSAP according to the capabilities of each cell site sector; For wireless 9-1-1 calls, however, a pseudo-ANI or .

Claims 4, 14, Marko discloses wherein said processing circuitry (PR) is further configured to compare said new configuration for routing said E911 communication to said PSAP employing a new secondary communication path (comparing configuration of devices to employ voice and data communication path to the PSAP) from said new cell site sector (cell sector; ¶4; ¶5; ¶17) to said deployed configuration for routing said E911 communication to said PSAP employing a deployed secondary communication path from said deployed cell site sector (comparing the various (new) possible configuration of devices (conventional and/or improved configuration of devices), MPC (Fig. 1, el. 140), MSC (Fig. 1, el. 120), selective router (Fig. 1, el. 160), ALI (Fig. 1, el. 150) to establish voice and data path in accordance to the E911 phase I and the E911 At the time of required E911 Phase I compliance, the location of the originating cell site and sector was deemed to provide a sufficient level of location information to allow delivery of the 9-1-1 call to the appropriate PSAP and, through that PSAP, the delivery of emergency services to the caller. E911 Phase II, however, requires that the mobile telephone number and location of the caller be within a specified accuracy margin and delivered to the call taker (e.g., PSAP) in the form of earth coordinates (e.g., latitude and longitude). As will be explained in connection with FIG. 1A, Phase II compliance requires the incorporation of new components and/or operations into the wireless infrastructure to determine and provide the specific location information, as well as for the ability for the call taker (e.g., PSAP) to receive and use the specific location information; ¶18; The PDE determines the position of a wireless terminal when the mobile device starts a call or while the mobile device is engaged in a call, and can support one or more position determining technologies. The FCC defines two types of position determining technology, that is, network-based and handset-based. Network-based means that the components needed to determine location are embedded into the wireless E911 network, such as at the MSC 120 and/or cell sites 110. Handset-based means that some of the location technology is embedded into the mobile device (e.g., wireless handset) such as a Geographical Positioning ).

Claims 5, 15, Marko discloses wherein said processing circuitry (PR) is further configured to compare said new configuration for routing said E911 communication to said PSAP employing a new default communication path (comparing configuration of devices to employ voice and data communication path to the PSAP) from said new cell site sector (cell sector; ¶4; ¶5; ¶17) to said deployed configuration for routing said E911 communication to said PSAP employing a deployed default communication path from said deployed cell site sector (comparing the various (new) possible configuration of devices (conventional and/or improved configuration of devices), MPC (Fig. 1, el. 140), MSC (Fig. 1, el. 120), selective router (Fig. 1, el. 160), ALI (Fig. 1, el. 150) to establish voice and data path in accordance to the E911 phase I and the E911 phase II capabilities of the network devices to select the routing of an E911 communication from mobile phone (TCU; abstract; Fig. 1A, el. 100) to the PSAP (Fig. 1, el. 170); At the time of required E911 Phase I compliance, the location of the originating cell site and sector was deemed to provide a sufficient level of location information to allow delivery of the 9-1-1 call to the appropriate PSAP and, through that PSAP, the delivery of emergency services to the caller. E911 ).

Claims 6, 16, Marko discloses wherein said E911 communication from said new cell site sector traverses a mobile switching center (MSC) (Fig. 1A, el. 120) en route to said PSAP (Fig. 1A, el. 170)). (Fig. 1 shows E911 communication from said new cell site sector traverses a mobile switching center (MSC) (Fig. 1A, el. 120) en route to said PSAP (Fig. 1A, el. 170)).

Claims 7, 17, Marko discloses wherein said processing circuitry (PR) employs an emergency services routing key (ESRK) to demonstrate that said communication from said handset in said new cell site sector can connect to said another handset (employing an emergency services routing key (ESRK) to demonstrate communication from said handset (mobile phone; abstract) in said new cell site sector (cell sector; ¶4; ¶5; ¶17) can connect to said another handset (PSAP handset); Fig. 1A; In a NCAS solution, calls are routed by two separate paths to the PSAP 170, that is, a voice path and a data path. Voice (e.g., caller voice input) is sent via the voice path from the mobile phone or device (e.g. TCU 100) to the MSC 120 via one or more cell towers 110, and then to a selected PSAP 170 by way of the 911 selective router 160 once an Emergency Service Routing Key (ESRK) is provided from the MPC 140 via the data path as explained below; ¶19; ¶20).

Claims 8, 18, Marko discloses wherein said processing circuitry (PR) employs a pseudo automatic number identification (pANI) to demonstrate that said communication from said handset in said new cell site sector can connect to cell sector; ¶4; ¶5; ¶17) can connect to said another handset (PSAP handset); For wireless 9-1-1 calls, however, a pseudo-ANI or p-ANI is assigned to each sector of a cell site 110, and the p-ANIs are associated with a particular PSAP ESN in the database for routing according to E911 Phase I described below.; ¶5; Using an ANI or p-ANI or phone coordinates, the 911 selective router 160 can access and retrieve a corresponding ESN from the database to route the 911 call to the appropriate PSAP 170; ¶6).

Claims 9, 19, Marko discloses wherein said new configuration comprises address data of said new cell site sector (configuration comprising the cell site sector address data; Enhanced 9-1-1 or E911 refers to the ability of PSAP equipment to display to the operators such information as callback number of calling party, wireless carrier name and cell sector address or other location information; ¶4; The database of PSAP information (not shown) employed by the selective router 160 can also allow determining the appropriate PSAP based on cross-referencing stored PSAP locations such as street addresses and/or corresponding earth coordinates (e.g., longitude and latitude) with coordinates of a wireless phone if available; ¶6; Beginning in April 1998, wireless network operators must identify the phone number and cell phone tower used by callers, within six minutes ).

Claims 10 and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Marko et al. (US. 2014/0295885 A1) in view of Fahrenthold et al. (US 2009/0147926 A1).
Claims 10, 20, Marko does not explicitly discloses “a processing circuitry (PR) is further configured to produce a report verifying a validity of said new configuration”.
Fahrenthold, in the same field of endeavor, automated E911 route verification (title) discloses a processing circuitry (PR) is further configured to produce a report verifying a validity of said new configuration (Report 460 may include any information associated with test results 440. For example, report 460 may include information associated with the failure results, the compiled ANI information 360, whether simulated E911 call 320 routes to a correct PSAP based on test ANI 330, a voice path and/or voice quality of simulated E911 call 320, whether hearing impaired support (i.e., TTY, instant messaging, video sign language, etc.) is provided for simulated )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to configure a processing circuitry (PR) to produce a report verifying a validity of said new configuration as taught by Fahrenthold to modify Marko’s system and method in order to provide automated E911 route verification (title). 


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/KOUROUSH MOHEBBI/
Examiner, Art Unit 2471
2/02/2022